DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. ( KR 20160105255 – Machine Translation) in view of Aoude et al. (Pub. No.: US 2019/0287403 A1).

Regarding claims 1-3, 11 and 14, Hee et al. disclose a smart traffic control apparatus for preventing vehicle collision within an intersection, the apparatus comprising:
a traffic controller (e.g., traffic light control device 20 ) including a wireless communications interface, a memory and a plurality of sensors (e.g., e.g., traffic light control device 20 including wireless communication, a plurality of cameras (m-cameras)  and a computer readable medium for storing computer program for processing vehicle information, data from the m-cameras and controlling traffic signal / lamp – see abstract, par. 13, 20-21, 23-24 and 88 and Figures 1 and 2); 
wherein the sensors (e.g., m-cameras) are operative to detect vehicles entering and leaving the infrastructure (e.g.,  the traffic light control device 20 configured to process image from the m-cameras to recognize vehicle(s) entering and leaving an intersection (claim 14 limitation: optical computer vison) – see par. 23, 25, 27-28 and Figures 1 and 2); 
wherein the memory stores traffic control information, including the location and status of vehicles and traffic conditions within the infrastructure (e.g., the computer readable medium configured to store intersection information (e.g., vehicle entering and depart the intersection), vehicle information – for instance, position, speed and entry and depart intersection information – abstract, par. 31, 33, 51, 62, 74, 78); 
Furthermore, Hee et al. disclose the traffic light control device 20 configured to receive image from the m-cameras to recognize vehicle(s) entering and leaving an intersection and transmit control signal to traffic light via a wireless communication (e.g., claim 3 limitation: control intersection light sequencing or directional light functions) – see abstract, par. 13, 21, 23-24, 27-28 and 88 and Figures 1 and 2); 
However, Hee et al. failed to specifically disclose wherein the controller uses the wireless communications interface to send and receive messages to and from devices and vehicles in the infrastructure enabling the autonomous driven vehicle (AVs) and manually driven vehicle (MVs) to determine the location of other AVs, MVs, pedestrians and moving objects in the infrastructure to improve traffic flow and avoid collisions.
However, in the same field of endeavor, Aoude et al. teach a roadside equipment (RSE) installed in a same enclosure of a traffic light controller and configured to receive and transmit motion and other data related to ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles), pedestrian, bicycle rider, animal and others (limitation: moving objects) ) at or near an intersection and traffic safety data from and to nearby vehicles, person, infrastructure and remote servers (claims 2 and 12 limitation: status servers / sending navigation and road status server information) via infrastructure-to-everything (I2X) communication to create a map of all static and moving object around the ground transportation entity (limitation: enabling the AVs and MV) to determine the location of other AVs, MVs, pedestrians and moving objects), analyze and regulate traffic flow and provide earlier warning of dangerous situation aids collision avoidance – par. 64, 66, 68, 70-7187, 37, 105-106, 108, 166, 186 and 53 and Figures 2-10.
Note: the specification describes the term “moving object” as parked car, shrubbery, etc. – see specification (Pub. No.: US 20210104165 A1): par. 182.

Given the teaching of Aoude et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Hee et al.’s invention to incorporate, within the smart traffic control apparatus, a roadside equipment (RSE)  to receive and transmit motion, traffic safety and other data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (I2X) communication for creating a map of all static and moving object around the ground transportation entity, analyzing and regulating traffic flow and providing earlier warning of dangerous situation aids collision avoidance. 
The modification would enhance a smart traffic control apparatus configured to recognize vehicles entering and leaving an intersection, control a traffic light, and receive and transmit motion, traffic safety and other data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (V2X) communication for creating a map of all static and moving object around the ground transportation entity, analyzing and regulating traffic flow and providing earlier warning of dangerous situation aids collision avoidance.  

Claims 4-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. ( KR 20160105255 - Machine Translation) in view of Aoude et al. (Pub. No.: US 2019/0287403 A1) as applied to claims above, and further in view of Fujita et al. (Pub. No.: 2018/0208199).

Regarding claims 4-7, Hee et al., as modified by Aoude et al., failed to specifically disclose the claim limitations.
However, Fujita et al. teach traffic rules to be stored on a vehicle’s onboard apparatus 200, which is read by the navigation device 200 via a traffic rule information 224, wherein the vehicle must follow when traveling on a road – each rule is defined for each point ( latitude, longitude) and each link – for instance, stop, speed limit, parking and other rules (limitation: driving rules). Figures 3 and 5A-5B depict a plurality of vehicle at an intersection following traffic rules and priority level of the route – see par. 70, 102, 104-109, 127-128, 158-159, 163, 172, 190 and 249 and Figures 3 and 5A-5B. Given this disclosure, the traffic rules stored on an onboard apparatus applied to any type of vehicles including autonomous and manual vehicles traveling on a route / region and implement them to avoid collision and obtain smooth traveling. The stored traffic rules is equivalent to a driving rules. 
As Hee et al., as modified by Aoude et al., disclose the implementation of infrastructure-to-everything (I2V) comminution to exchange information at least between vehicles (autonomous and non-autonomous vehicles) and infrastructure to analyze and regulate traffic flow and provide earlier warning of dangerous situation aids collision avoidance (see above claim 1 rejection and cited sections) and given the teaching of Fujita et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Hee et al.’s invention to incorporate, within the smart traffic control apparatus, traffic rules of route(s) / region to be exchanged and stored on vehicles for avoiding collision and obtain smooth travelling of the vehicles based on vehicle detecting data and traveling information exchange between vehicles.  
The modification would enhance a smart traffic control apparatus configured to recognize vehicles entering and leaving an intersection, receive and transmit motion, traffic safety and other data from and to nearby vehicles, analyze and regulate traffic flow to provide earlier warning of dangerous situation aids collision avoidance and secure a smooth traveling of vehicle on an area / region based on stored traffic rules and avoid accident /collision with other vehicles, pedestrian and / or object.  

Regarding claims 8 and 9, Hee et al. failed to disclosed the claims limitations.
However, Aoude et al., teach a mechanism / process for broadcasting a message to each ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles)  and pedestrian) of the intended path of the other (e.g., limitation: route planning information) and allowing each of them to take a pre-emptive action with enough time to avoid a collision. For instance, early warning can enable vehicles to stop, slow down, change paths, or combinations of them (e.g., limitation: route re-planning information ) – see par. 118, 170 and 210. 
Given the teaching of Aoude et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Hee et al.’ invention to incorporate, within the smart traffic control apparatus, a mechanism / process for broadcasting a message to each ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles)  and pedestrian) of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid a collision.
The modification would enhance a smart traffic control apparatus configured to recognize vehicles entering and leaving an intersection, receive and transmit motion, traffic safety and other data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (V2X) communication and broadcast a message to each ground transportation entities of the intended path of the other for allowing each of them to take a pre-emptive action with enough time to avoid a collision.    

Regarding claims 10 and 12-13, Hee et al. failed to disclosed the claims limitation.
However, in the same field of endeavor, Aoude et al. teach a roadside equipment (RSE) configured to receive and transmit motion and other data related to ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles) and pedestrian) at or near an intersection and traffic safety data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (I2X) communication to create a map of all static and moving object around the ground transportation entity (claim 10 and 13 limitation: enabling the AVs and MV) to determine the location of other AVs, MVs, pedestrians and moving objects) – par. 64, 66, 68, 70-7187, 37, 105-106, 108, 166, 186 and 53 and Figures 2-10. Furthermore, Aoude et al. teach the implementation of (i) a traffic light control mechanism / process for a pedestrian and vehicles travel across an intersection (claim 12 limitation: controller is operative to control intersection light sequencing or directional light functions to avoid accidents with the pedestrians and moving objects) (see par. 182) and  (ii) On Personal Equipment (OPE) such as mobile phone or wearable device for a person or animal and being in communication with RSE to exchange information, for instance location and path (claim 10 and 12 - 13 limitation: the controller is in wireless communication with devices carried by pedestrians and moving objects / devices carried by pedestrians and moving objects are active localization and messaging tagging units)– see par. 71-72, 78, 118, 129.
As Hee et al. disclose a traffic light control device configured to control a traffic light at an intersection for avoiding collision and  given the teaching of Aoude et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Hee et al.’ invention to incorporate, within the smart traffic control apparatus, a mechanism / process for controlling a traffic light  receiving and transmitting motion, traffic safety and other data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (I2X) communication for creating a map of all static and moving object around the ground transportation entity, analyzing and regulating traffic flow and providing earlier warning of dangerous situation aids collision avoidance. 
The modification would enhance a smart traffic control apparatus configured to recognize vehicles entering and leaving an intersection, control a traffic light, and receive and transmit motion, traffic safety and other data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (V2X) communication for creating a map of all static and moving object around the ground transportation entity, analyzing and regulating traffic flow and providing earlier warning of dangerous situation aids collision avoidance.  

 Conclusion

This application is a continuation application of U.S. application no. 16/180,739 filed on November 5, 2018, now U.S. Patent 10,909,866 (“Parent Application”) See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664